Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of July
25, 2018, by and among JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware
limited liability company (“Borrower”), JERNIGAN CAPITAL, INC., a Maryland
corporation (“REIT”), each of the entities identified as a “Subsidiary
Guarantor” on the signature pages of this Amendment (collectively the
“Subsidiary Guarantors”; the REIT and the Subsidiary Guarantors are hereinafter
referred to collectively as the “Guarantors”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), RAYMOND JAMES BANK, N.A., (“Raymond James”), TRUSTMARK NATIONAL
BANK (“Trustmark”), FIRSTBANK (“FirstBank”), TRIUMPH BANK (“Triumph”), and
RENASANT BANK (“Renasant”; KeyBank, Raymond James, Trustmark, FirstBank, Triumph
and Renasant, collectively, the “Lenders”), and KeyBank as Agent for itself and
the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, Agent and the Lenders are parties to that certain Credit
Agreement dated as of July 25, 2017, as amended by that certain First Amendment
to Credit Agreement dated as of January 16, 2018 (as the same may be varied,
extended, supplemented, consolidated, replaced, increased, renewed, modified or
amended from time to time, the “Credit Agreement”);

WHEREAS, the REIT executed and delivered to Agent and the Lenders that certain
Unconditional Guaranty of Payment and Performance dated as of July 25, 2017 (as
the same may be varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Guaranty”); and

WHEREAS, the Subsidiary Guarantors have become parties to the Guaranty by virtue
of the execution and delivery to Agent of a Joinder Agreement dated May 24,
2018; and

WHEREAS, the Borrower and the Guarantors have requested that the Agent and the
Lenders make certain modifications to the Credit Agreement and Agent and the
undersigned Lenders have consented to such modifications, subject to the
execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:

Definitions

.  Capitalized terms used in this Amendment, but which are not otherwise
expressly defined in this Amendment, shall have the respective meanings given
thereto in the Credit Agreement.

Modifications of the Credit Agreement

.  The Borrower, Agent and the Lenders do hereby modify and amend the Credit
Agreement as follows: 

(a) By deleting in its entirety §8.1 of the Credit Agreement, and inserting in
lieu thereof the following:

﻿



108363294\V-3

 

108363294\V-3

 

--------------------------------------------------------------------------------

 

“§8.1Restrictions on Indebtedness.  The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a)Indebtedness to the Lenders arising under any of the Loan Documents;

(b)Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c)current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d)Indebtedness in respect of taxes, assessments, governmental charges or levies
and claims for labor, materials and supplies to the extent that payment therefor
shall not at the time be required to be made in accordance with the provisions
of §7.8;

(e)Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(f)endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(g)subject to the provisions of §9, Non-Recourse Indebtedness;

(h)Indebtedness of Borrower, Storage Builders II, LLC, Franklin Owner, LLC and
McGinnis Ferry Owner in the amount of up to $24,900,000.00, which Indebtedness
shall be secured by the Real Estate located at 11920 West Colonial Drive, Ocoee,
Florida, 340 Franklin Gateway Southeast, Marietta, Georgia, and 5110 McGinnis
Ferry Road, Alpharetta, Georgia, which shall be on the terms set forth in that
certain term sheet issued by FirstBank and previously delivered to the Agent;
and

(i)Indebtedness of Borrower to Martni Mac Partners Sand Lake, LLC pursuant to
that Lease Guaranty executed effective November 15, 2017 in the amount of up to
$1,750,000.00 with respect to “Rent” plus any “Additional Rent” (as such terms
are defined in such Lease Guaranty).

Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (i) none of the Indebtedness described in §8.1(g), (h) or (i) above
shall have any of the Borrowing Base Assets or any interest therein or any
direct or indirect ownership interest in the Borrower or any Subsidiary
Guarantor as collateral, a borrowing base, asset pool or any similar form of
credit support for such Indebtedness, (ii) none of the Subsidiary Guarantors
shall create, incur, assume, guarantee or be or remain liable, contingently or
otherwise, with respect to any Indebtedness (including, without limitation,
pursuant to any conditional or limited guaranty or indemnity agreement creating
liability with respect to



2

108363294\V-3 

 

108363294\V-3 

 

--------------------------------------------------------------------------------

 

Non-Recourse Exclusions), other than Indebtedness described in §8.1(a), 8.1(b),
8.1(c), 8.1(d) 8.1(e) and 8.1(f), (iii) none of the Borrower, the Guarantors or
any of their respective Subsidiaries shall create, incur, assume, guarantee or
be or remain liable, contingently or otherwise, with respect to any Recourse
Indebtedness (excluding the Obligations but specifically including Senior
Participations) without the prior written approval of the Agent and the Required
Lenders, which approval may be granted or withheld in their sole and absolute
discretion (the Agent and the Required Lenders hereby approve the Senior
Participations listed on Schedule 8.1 hereto and the Indebtedness described in
§8.1(h) and (i)), and (iv) none of the Borrower, the Guarantors or any of their
Subsidiaries shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness secured by Equity
Interests or rights to Distributions (so-called “mezzanine financing”),
structurally subordinated Indebtedness or second priority Liens.”

(b) By deleting in its entirety §8.2(v) of the Credit Agreement, and inserting
in lieu thereof the following:

“(v)liens on (A) Real Estate (but excluding (1) the Collateral and (2) any
direct or indirect interest of the Borrower, any Subsidiary Guarantor or any
Subsidiary of the Borrower or any Subsidiary Guarantor) to secure Indebtedness
of Subsidiaries of the Borrower that are not Subsidiary Guarantors or owners of
interests in Subsidiary Guarantors permitted by §8.1(g), and (B) the Real Estate
described in §8.1(h) to secure the Indebtedness permitted by §8.1(h);”

(c) By deleting in its entirety §8.15 of the Credit Agreement, and inserting in
lieu thereof the following:

“§8.15Burdensome Agreements.  Borrower shall not, nor shall Borrower permit any
Guarantor or any of their respective Subsidiaries to, directly or indirectly,
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability (a) of any Subsidiary to make dividend or
distribution payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, or (b) of any Guarantor or any
Subsidiary to guarantee the Indebtedness of the Borrower; provided, however,
that (x) this §8.15(a) and (b) shall not prohibit any such restrictions incurred
or provided in favor of any holder of Indebtedness that is permitted under
§8.1(g) or (h) and is secured by a Lien on Real Estate (and/or the proceeds
thereof) that is permitted under §8.2(v), solely to the extent any such
restriction relates to such Real Estate (and/or the proceeds thereof), the
entity owning such Real Estate or the direct Equity Interests in such entity.”

References to Credit Agreement

.  All references in the Loan Documents to the Credit Agreement shall be deemed
a reference to the Credit Agreement as modified and amended herein.

Consent of Guarantors

.  By execution of this Amendment, each Guarantor hereby expressly consents to
the modifications and amendments relating to the Credit Agreement as set forth
herein and any other agreements contemplated hereby, and Borrower and Guarantors
hereby acknowledge, represent and agree that the Credit Agreement, as modified
and amended herein, and the other Loan Documents remain in full force and effect
and constitute the valid and legally binding obligation of Borrower and
Guarantors, respectively, enforceable against such Persons in



3

108363294\V-3 

 

108363294\V-3 

 

--------------------------------------------------------------------------------

 

accordance with their respective terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity, and that the Guaranty extends to and applies to
the foregoing documents as modified and amended.

Representations

.  Borrower and Guarantors represent and warrant to Agent and the Lenders as
follows as of the date of this Amendment:

Authorization

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby (i) are within the authority of Borrower and
Guarantors, (ii) have been duly authorized by all necessary proceedings on the
part of such Persons, (iii) do not and will not conflict with or result in any
breach or contravention of any provision of law, statute, rule or regulation to
which any of such Persons is subject or any judgment, order, writ, injunction,
license or permit applicable to such Persons, (iv) do not and will not conflict
with or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement or
certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any material agreement
or other material instrument binding upon, any of such Persons or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, and (vi) do not require any material approval or consent of any Person
other than those already obtained and as are in full force and effect.

Enforceability

.  This Amendment is the valid and legally binding obligation of Borrower and
Guarantors enforceable in accordance with the respective terms and provisions
hereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and the effect of general principles of equity.

Approval

.  The execution, delivery and performance by the Borrower and the Guarantors of
this Amendment and any other agreements contemplated hereby and the transactions
contemplated hereby and thereby do not require the approval or consent of, or
filing or registration with, or the giving of any notice to, any court,
department, board, governmental agency or authority other than those already
obtained and other than any disclosure filings with the SEC as may be required
with respect to this Amendment.

Reaffirmation

.  Borrower and the Guarantors reaffirm and restate as of the date hereof each
and every representation and warranty made by the Borrower, the Guarantors and
their respective Subsidiaries in the Loan Documents except for representations
or warranties that expressly relate to an earlier date.  Each of the
representations and warranties made by or on behalf of Borrower, Guarantors or
any of their respective Subsidiaries contained in this Amendment, the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement are true and correct in
all material respects as of the date as of which they were made and are true and
correct in all material respects as of the date hereof, with the same effect as
if made at and as of that time, except to the extent of changes resulting from
transactions or other events permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).



4

108363294\V-3 

 

108363294\V-3 

 

--------------------------------------------------------------------------------

 

No Default

.  By execution hereof, the Borrower and Guarantors certify that the Borrower
and Guarantors are and will be in compliance with all covenants under the Loan
Documents immediately after the execution and delivery of this Amendment and the
other documents executed in connection herewith, and that no Default or Event of
Default has occurred and is continuing.

Waiver of Claims

.  Borrower and Guarantors acknowledge, represent and agree that Borrower and
Guarantors as of the date hereof have no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever with respect
to the Loan Documents, the administration or funding of the Loans or with
respect to any acts or omissions of Agent or any Lender, or any past or present
officers, agents or employees of Agent or any Lender, and each of Borrower and
Guarantors does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action, if any.

Ratification

.  Except as hereinabove set forth, all terms, covenants and provisions of the
Credit Agreement, the Guaranty and the other Loan Documents remain unaltered and
in full force and effect, and the parties hereto do hereby expressly ratify and
confirm the Credit Agreement, the Guaranty and the other Loan
Documents.  Nothing in this Amendment or any other document executed in
connection herewith shall be deemed or construed to constitute, and there has
not otherwise occurred, a novation, cancellation, satisfaction, release,
extinguishment or substitution of the indebtedness evidenced by the Notes or the
other obligations of Borrower and Guarantors under the Loan Documents (including
without limitation the Guaranty).  This Amendment shall constitute a Loan
Document.

Counterparts

.  This Amendment may be executed in any number of counterparts which shall
together constitute but one and the same agreement.

Miscellaneous

.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective permitted successors,
successors-in-title and assigns as provided in the Credit Agreement.

Effective Date

.  This Amendment shall be deemed effective and in full force and effect (the
“Effective Date”) upon confirmation by the Agent of the satisfaction of the
following conditions:

(d) the execution and delivery of this Amendment by Borrower, Guarantors, Agent
and the Required Lenders; and

(e) the Borrower shall have paid the reasonable fees and expenses of Agent in
connection with this Amendment and the transactions contemplated hereby.

[CONTINUED ON NEXT PAGE]

 

5

108363294\V-3 

 

108363294\V-3 

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.

BORROWER:

JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company

﻿

﻿

 

﻿

By: Jernigan Capital, Inc., a Maryland limited liability company, its managing
member

﻿

 

﻿

By: /s/ Kelly P. Luttrell

 

Name: Kelly P. Luttrell

 

Title: Senior Vice President, Chief Financial Officer, and Treasurer

﻿

(SEAL)

﻿

﻿

﻿

REIT:

JERNIGAN CAPITAL, INC., a Maryland corporation

﻿

 

﻿

 

﻿

By: /s/ Kelly P. Luttrell

 

Name: Kelly P. Luttrell

 

Title: Senior Vice President, Chief Financial Officer, and Treasurer

﻿

﻿

(SEAL)

﻿

[Signatures Continue On Next Page]

﻿

 

[Signature Page to Second Amendment to Credit Agreement – KeyBank/Jernigan]

108363294\V-3

 

108363294\V-3

 

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

﻿

SUBSIDIARY GUARANTORS:

﻿

JERNIGAN G-BRICKELL, LLC,

JERNIGAN G-COCONUT GROVE, LLC,

JERNIGAN G-DORAL, LLC,

JERNIGAN G-PEMBROKE PINES, LLC, and JERNIGAN G-WEST DORAL, LLC,

each a Delaware limited liability company

﻿

﻿

 

﻿

By: Jernigan Capital Operating Company, LLC, a Delaware limited liability
company, its sole member and manager

﻿

 

﻿

By: Jernigan Capital, Inc., a Maryland corporation, its managing member

﻿

By: /s/ Kelly P. Luttrell

 

Name: Kelly P. Luttrell

 

Title: Senior Vice President, Chief Financial Officer, and Treasurer

﻿

(SEAL)

﻿

﻿

[Signatures Continue On Next Page]

﻿

﻿

 

[Signature Page to Second Amendment to Credit Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------

 

Exhibit 10.1

 

LENDERS:

﻿

 

﻿

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

﻿

 

﻿

By: /s/ Sara Jo Smith

 

Name: Sara Jo Smith

 

Title: Vice President

﻿

﻿

 

﻿

RAYMOND JAMES BANK, N.A.

﻿

 

﻿

By:

 

Name:

 

Title: 

﻿

﻿

 

﻿

TRUSTMARK NATIONAL BANK

﻿

 

﻿

By: /s/ Robert Whartenby

 

Name: Robert Whartenby

 

Title: First VP

﻿

﻿

﻿

 

﻿

FIRSTBANK

﻿

 

﻿

By: /s/ Bill Harter

 

Name: Bill Harter

 

Title: Senior Vice President

﻿

﻿

﻿

 

﻿

TRIUMPH BANK

﻿

 

﻿

By: /s/ Jeffrey L. Pedron

 

Name: Jeffrey L. Pedron

 

Title: Senior Vice President

﻿

﻿

﻿

 

﻿

RENASANT BANK

﻿

 

﻿

By: /s/ Michael Peeler

 

Name: Michael Peeler

 

Title: Senior Managing Director

﻿



[Signature Page to Second Amendment to Credit Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------